Citation Nr: 0423366	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to June 29, 2000, for 
the grant of service connection for atrial septal defect 
(claimed as organic heart disease).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for atrial septal defect, 
for which a 60 percent evaluation was assigned, effective 
from June 29, 2000.

In his March 2002 notice of disagreement (NOD), the veteran 
indicated that he wished to appeal the assigned effective 
date, and maintained that the proper effective date should be 
in 1975 or 1976, when service connection for a heart 
condition was previously denied by the RO and the Board, 
respectively.  In a March 2002 statement of the case (SOC), 
the RO denied an effective date prior to June 29, 2000, for 
the grant of service connection for atrial septal defect.  
The veteran filed a substantive appeal in April 2002.

In July 2003, the veteran's representative submitted written 
argument in which some of the language used could have been 
interpreted as raising a claim of clear and unmistakable 
error in the May 1976 Board decision.  In the attempt to 
clarify the veteran's intentions in this regard, a discussion 
was held during the August 2003 hearing on appeal.  The 
procedures for filing such a claim was explained as well as 
the basis for a claim of clear and unmistakable error in a 
prior Board decision.  The transcript of the record reflects 
that the veteran and his representative were to confer and 
make a decision at a later date regarding whether such a 
claim would be filed.  As of this decision, no motion 
alleging clear and unmistakable error in the May 1976 has 
been received at the Board.  In the absence of such a motion, 
the Board does not have jurisdiction over this matter and 
will address it no further herein.

The veteran presented testimony at a video hearing held 
before the undersigned acting Veterans Law Judge in August 
2003.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for a heart condition in August 1971.  Service connection for 
a heart condition was denied by the RO in a September 1971 
decision.  The veteran was notified of the decision in 
September 1971, and did not appeal it.  The claim was denied 
by the RO a second time in February 1974.  The veteran was 
notified of the decision in February 1974, and did not appeal 
it. 

2.  The veteran filed to reopen his claim for a heart 
condition in February 1975.  The claim was denied by the RO 
in March 1975 and the veteran appealed that decision to the 
Board.  In a May 1976 final decision, the Board denied the 
claim.  

3.  On June 29, 2000, the veteran filed to reopen the claim 
for service connection for organic heart disease.  Service 
connection was ultimately granted by the RO in a November 
2001 rating action, at which time an effective date of June 
29, 2000, the date of the veteran's successful claim to 
reopen, was assigned.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of service 
connection for atrial septal defect/organic heart disease, 
received by the RO after the Board's May 1976 decision and 
prior to June 29, 2000.


CONCLUSION OF LAW

The legal criteria for the assignment of an effective date 
prior to June 29, 2000, for the grant of service connection 
for organic heart disease have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini II v. Principi, No. 
01-944 , slip op. (U.S. Vet. App. June 24, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns in this area have been 
addressed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  In a letter dated in January 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his service connection claim for a heart 
condition based on the submission of new and material 
evidence.  The letter did not notify the veteran of the 
evidence needed to substantiate entitlement to an earlier 
effective date for service connection.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to "down 
stream issues." VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. 
Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003). The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c).  Therefore, to decide the appeal at 
this point is not prejudicial to the veteran.  

The VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With regard 
to the duty to assist in developing evidence to support 
the veteran's claim, extensive evidentiary development 
has been undertaken in this case.  The record contains 
the service medical records, copious VA medical records, 
numerous lay statements, VA and private medical opinions 
and private medical records, a recent VA examination and 
a transcript of a video conference hearing held before 
the undersigned member of the Board, as well as 
additional evidence submitted at that hearing 
accompanied by a waiver.  The veteran and his 
representative have submitted arguments on several 
occasions and neither has identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed herein, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  Moreover, the veteran and his representative 
have provided arguments in support of his appeal, thus curing 
(or rendering harmless) any previous omissions.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review of his earlier 
effective date claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

II.  Factual Background

The veteran filed his original claim for a heart condition in 
August 1971, which he reported was initially treated in 1969.  

The service medical records reflect that when examined for 
purposes of enlistment in November 1965, clinical evaluation 
of the lungs and chest; heart, and vascular system was 
normal. The service medical records did not reveal any 
complaints, abnormalities or diagnoses related to the heart 
and cardiovascular system.  The August 1969 separation 
examination was negative for any abnormalities of the lungs 
and chest, heart, or vascular system.  Chest X-ray films were 
negative as shown by both the enlistment and separation 
examination reports and an EKG was normal on separation. 

A VA examination conducted in October 1969 was negative for 
any complaints related to the cardiovascular system and at 
that time no heart murmurs were shown and no cardiovascular 
condition was diagnosed.

The record contains a private medical record (July 1971) and 
statement (August 1971) of Dr. P.  The doctor stated that he 
had seen the veteran in July 1971 due to his complaints of 
chest pain.  The veteran had no reported history of any heart 
disease.  The doctor felt that the veteran had organic heart 
disease, most likely a ventricular septal defect, and that 
this was a congenital lesion.  The doctor emphasized that the 
veteran had not been told that he had he had heart disease or 
heart murmurs prior to or during service, or at the time of 
his discharge.  

A VA hospital summary shows that the veteran was treated in 
July and August 1971 during which time he underwent left and 
right heart catheterization with pulmonary artery injection 
and left ventricular injection.  Upon discharge in August 
1971, the diagnoses included organic heart disease described 
as congenital and manifested by an atrial septal defect.  

In a September 1971 rating decision, the RO denied service 
connection for organic heart disease, reasoning that this was 
not shown within the veteran's first post-service year.  The 
veteran was notified of that determination in September 1971 
and did not appeal it. 

The record contains a medical statement from Dr. C., the 
veteran's physician until he was 16 years old, in which the 
doctor reported that he had no recollection of a cardiac 
murmur or any other physical findings indicative of an atrial 
septal defect.  Also on file is a December 1973 medical 
statement of Dr. P. noting that following surgery performed 
by VA personnel in 1971, the veteran had experienced 
difficulties including almost daily arrhythmia.  Dr. P. 
reclassified the veteran's heart condition as congenital 
heart disease with an atrial septal defect.  In a January 
1974 statement from Dr. H., he recalled treated the veteran 
once for a heart condition, but the date of that treatment 
was not recorded.

In January 1974, the veteran filed to reopen his service 
connection claim for a heart condition.  In a February 1974, 
decision, the RO denied the claim reasoning that the 
veteran's heart disease was congenital and there was no 
aggravation of it in service.  The veteran was notified of 
that decision in February 1974. 

The record includes a medical statement from a VA doctor, Dr. 
B., dated in March 1975.  The doctor noted that following VA 
surgery in 1971, persistent, mild enlargement of the heart 
was shown.  The doctor opined that the atrial septal defect 
was present during service, but that the physicians in 
service were simply unaware of this condition.

The veteran provided testimony at a hearing held at the RO in 
March 1975, testifying to the effect that his pre-existing 
heart condition was aggravated during service.  In a March 
1975 rating action, the RO determined that no new and 
material evidence had been submitted with which to reopen the 
claim of entitlement to service connection for a heart 
condition.  The veteran was notified of that decision in 
April 1975 and appealed it. 

In a May 1976 decision, the Board denied service connection 
for organic heart disease.  Essentially, the Board determined 
that this condition was congenital, existing prior to 
service, and that it was not chronically aggravated by 
military service. 

On June 29, 2000, the veteran filed to reopen his claim for a 
heart condition.  In support of the claim, VA medical records 
dated from 1998 to 2000 were received in July 2000 showing 
treatment for conditions including atrial fibrillation.  In 
January 2001, the RO issued a duty to assist letter to the 
veteran advising him of what evidence was required to reopen 
his claim and what responsibilities he had in ensuring that 
the record was complete.  In March 2001, VA medical records 
dated in 2000 and 2001 were received which showed treatment 
for conditions including atrial flutter for which the veteran 
underwent elective ablation in 2001.  

In February 2001, Dr. P. provided another medical statement 
for the record.  The doctor gave a history of treating the 
veteran since 1971 at which time a congenital heart defect, 
atrial septal defect, was identified.  Dr. P. related the 
veteran's current problems of atrial flutter, prolonged 
arrhythmia and the possible need for a pacemaker to the 
atrial septal defect.  The doctor also opined that the 
veteran's heart defect existed during service.  

Two lay statements and a statement of Dr. P. attest to the 
effect that the veteran had made the football team in 
college, but was unable to continue practice after 1-2 weeks 
and had to quit due to respiratory problems.  

The record also contains a March 2001 medical statement from 
Dr. B. indicating that he had treated the veteran for organic 
heart disease since 1971 and that testing revealed that the 
veteran was born with an atrial septal defect.  The doctor 
noted that during service, the veteran was working in the hot 
conditions of an engine room increasing the demands on the 
heart.  The doctor opined that under these working 
conditions, with the additional demand and strain on the 
heart, the veteran's service duties affected and damaged his 
heart severely.  An additional lay statement recalls 
incidents of repetitive chest trauma during service as a 
result of beatings by fellow servicemen in the engine room in 
which the veteran and the author of the statement were 
assigned.  Dr. B. also noted that such incidents may have 
resulted in the veteran's cardiac damage.  

In a March 2001 medical statement from Dr. P., he noted that 
the veteran's symptoms of arrhythmia (atrial flutter) were 
initially documented by a January 1986 EKG.  

In a May 2001 rating decision, the RO determined that no new 
and material evidence had been presented with which to reopen 
the claim of entitlement to service connection for organic 
heart disease.  

Additional medical statements were received from Dr. P. (June 
2001) and from Dr. B. (September 2001), in support of the 
veteran's claim, primarily indicating that the veteran's 
heart condition existed prior to service and was chronically 
aggravated therein, ultimately resulting in the currently 
manifested by heart condition with rhythm problems.  

An impression of atrioseptal defect was made as shown by an 
August 2001 VA examination report.  Following a review of the 
claims folder and medical opinions provided therein, the 
examiner opined that the veteran's pre-existing heart 
condition was aggravated by the chest trauma that he 
sustained during service.   
In a November 2001 rating action, the RO determined that new 
and material evidence had been submitted and reopened the 
claim.  The RO granted the claim on the merits, assigning a 
60 percent evaluation effective from June 29, 2000, 
reflecting the date the veteran's claim to reopen was 
received by VA.  The veteran appealed the assigned effective 
date of June 29, 2000, arguing that the proper effective date 
should be 1975 or 1976. 

In December 2001, a decision from the Social Security 
Administration was added to the record, indicating that the 
veteran was unable to work and entitled to disability 
benefits as of June 9, 2000.  The veteran filed a claim for 
individual unemployability in December 2001, which was 
granted by the RO in January 2002, effective from June 29, 
2000.  

In a March 2002 Statement of the Case, the RO denied an 
effective date prior to June 29, 2000 for the grant of 
service connection for atrial septal defect.  The RO 
explained that the claim was the subject of a final denial by 
the Board in May 1976 and an application to reopen that claim 
was not filed thereafter until June 29, 2000.  The RO was 
unable to identify any earlier request to reopen, or any 
other basis for the assignment of an effective date prior to 
June 29, 2000.  

The veteran presented testimony at a video conference hearing 
held before the undersigned Acting Veterans Law Judge in 
August 2003.  The veteran asserted that the appropriate 
effective date was 1971, when evidence showed that he had a 
heart condition at birth, but VA overlooked this evidence.  
The veteran also argued that he never should have been 
admitted into the military with his heart condition and that 
his condition should have been recognized by medical 
personnel during service if proper examinations had been 
conducted.  

The veteran submitted additional evidence at the hearing 
consisting of duplicate copies of a private medical statement 
of Dr. P. dated in August 1971 and of his original 
compensation claim for a heart condition dated in 1971, which 
was accompanied by a waiver initial of consideration of this 
evidence by the RO.  

II.  Pertinent Law and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be "the date of receipt of 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 
38 C.F.R. § 3.1(p).  The date of receipt shall be the date on 
which a claim, information, or evidence was received by VA.  
38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

IV.  Analysis

The veteran argues that an effective date of 1971, the date 
of his original claim, or at the latest, 1976, when the Board 
denied his claim, should be assigned.  The veteran notes that 
he applied for service connection for a heart condition in 
1971 and 1975 but was turned down at those times.  

After having carefully reviewed the evidence of record, the 
Board holds that the preponderance of the evidence is against 
the assignment of an effective date earlier than June 29, 
2000, for the grant of service connection for atrial septal 
defect.

The veteran's original claim, filed in August 1971, was 
denied in September 1971.  He was notified of that decision 
in September 1971, and did not initiate an appeal.  The 
decision therefore became final in September 1972.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  In 
February 1975, the veteran filed to reopen the claim and it 
was again denied by the RO in March 1975.  The veteran 
appealed that determination and the Board denied it in May 
1976.  In general, Board decisions are final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
C.F.R. § 3.156.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Following the Board's May 
1976 denial of the claim, the veteran filed to reopen the 
claim on June 29, 2000.  Ultimately the RO determined both 
that new and material evidence had been submitted to reopen 
the claim and that a grant of service connection was 
warranted, effective from June 29, 2000, the date of filing 
of the successfully reopened claim.

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  Similarly, the provisions of 38 C.F.R. § 
3.400(r) provide that the effective date for an award of 
service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  Therefore, under the applicable statute 
and regulation, the effective date cannot be the date of the 
veteran's original claim in 1971, or 1976, the date of the 
Board's final denial of the claim, as is contended.  Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).

Following the Board's May 1976 final decision denying the 
claim, it was not until June 29, 2000, that the veteran filed 
to reopen the service connection claim for his heart 
condition.  In November 2001, the RO subsequently granted 
service connection for a heart condition and assigned an 
effective date of June 29, 2000, the date of the successful 
application to reopen.  The Board concludes that this is the 
correct effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be date of 
receipt of claim or date entitlement arose, whichever is 
later).

The Board has reviewed the record to determine whether an 
informal or formal claim was filed after the Board's May 1976 
decision and prior to June 29, 2000.  VA is required to 
identify and act upon informal claims for benefits.  38 
C.F.R. § 3.155(a) (2003).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If that application is received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  A review of the claims folder 
reflects that there was no formal claim or informal claim 
meeting the requirements of 38 C.F.R. § 3.155 filed following 
the May 1976 Board denial of the claim and prior to the June 
29, 2000, successful application to reopen the claim.  In 
fact, there were no documents, evidence or argument, or other 
communication presented for the record by either the veteran 
or his representative during that time.  

The Board notes that evidence on file reflects that the 
veteran's heart condition was identified as early as 1971 and 
that competent medical opinions indicate that this condition 
was a congenital condition which existed prior to service and 
was aggravated therein.  However, as is clear from the 
applicable regulations, it is the date of the claim, not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date.  
Although the provisions of 38 C.F.R. § 3.400 contain 
exceptions to the general rule, none of those exceptions are 
applicable in this case.  The Court has held that the mere 
presence of a disability does not establish an intent on the 
part of the veteran to seek service connection for that 
condition (or, in this case, to seek reopening of the claim).  
See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1995).  

Here, service connection for a heart condition, identified as 
atrial septal defect, was granted based upon the veteran's 
successful petition to reopen the claim, which was filed on 
June 29, 2000.  The Board finds that the RO has granted the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.  Therefore, the appeal must 
be denied.


ORDER

Entitlement to an effective date earlier than June 29, 2000, 
for the grant of service connection for atrial septal defect 
is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



